



WARNING

The President of the panel hearing this
    appeal directs that the following should be attached to the file:

An order restricting publication in this
    proceeding under ss. 486.4(1), (2), (2.1), (2.2), (3) or (4) or 486.6(1) or (2)
    of the
Criminal Code
shall continue.  These sections of
the Criminal
    Code
provide:

486.4(1)       Subject to subsection
    (2), the presiding judge or justice may make an order directing that any
    information that could identify the victim or a witness shall not be published
    in any document or broadcast or transmitted in any way, in proceedings in
    respect of

(a)     any of the following offences;

(i)      an offence under section 151,
    152, 153, 153.1, 155, 159, 160, 162, 163.1, 170, 171, 171.1, 172, 172.1, 172.2,
    173, 210, 211, 213, 271, 272, 273, 279.01, 279.011, 279.02, 279.03, 280, 281,
    286.1, 286.2, 286.3, 346 or 347, or

(ii)      any offence under this Act,
    as it read at any time before the day on which this subparagraph comes into
    force, if the conduct alleged involves a violation of the complainants sexual
    integrity and that conduct would be an offence referred to in subparagraph (i)
    if it occurred on or after that day; or

(iii)     REPEALED: S.C. 2014, c. 25,
    s. 22(2), effective December 6, 2014 (Act, s. 49).

(b)     two or more
    offences being dealt with in the same proceeding, at least one of which is an
    offence referred to in paragraph (a).

(2)     In proceedings in respect of the
    offences referred to in paragraph (1)(a) or (b), the presiding judge or justice
    shall

(a)     at the
    first reasonable opportunity, inform any witness under the age of eighteen
    years and the victim of the right to make an application for the order; and

(b)     on application made by the
    victim, the prosecutor or any such witness, make the order.

(2.1) Subject to subsection (2.2), in
    proceedings in respect of an offence other than an offence referred to in
    subsection (1), if the victim is under the age of 18 years, the presiding judge
    or justice may make an order directing that any information that could identify
    the victim shall not be published in any document or broadcast or transmitted
    in any way.

(2.2) In proceedings in respect of an
    offence other than an offence referred to in subsection (1), if the victim is
    under the age of 18 years, the presiding judge or justice shall

(a) as soon as feasible, inform the
    victim of their right to make an application for the order; and

(b) on application of the victim or the
    prosecutor, make the order.

(3)     In proceedings in respect of an
    offence under section 163.1, a judge or justice shall make an order directing
    that any information that could identify a witness who is under the age of
    eighteen years, or any person who is the subject of a representation, written
    material or a recording that constitutes child pornography within the meaning
    of that section, shall not be published in any document or broadcast or
    transmitted in any way.

(4)     An order made under this section
    does not apply in respect of the disclosure of information in the course of the
    administration of justice when it is not the purpose of the disclosure to make
    the information known in the community.
2005, c.
    32, s. 15; 2005, c. 43, s. 8(3)(b); 2010, c. 3, s. 5; 2012, c. 1, s. 29; 2014,
    c. 25, ss. 22,48; 2015, c. 13, s. 18..

486.6(1)       Every person who fails to
    comply with an order made under subsection 486.4(1), (2) or (3) or 486.5(1) or
    (2) is guilty of an offence punishable on summary conviction.

(2)     For greater certainty, an order
    referred to in subsection (1) applies to prohibit, in relation to proceedings
    taken against any person who fails to comply with the order, the publication in
    any document or the broadcasting or transmission in any way of information that
    could identify a victim, witness or justice system participant whose identity
    is protected by the order. 2005, c. 32, s. 15.




COURT OF APPEAL FOR ONTARIO

CITATION: R. v. D.L.T., 2018 ONCA 4

DATE: 20180105

DOCKET: C61308

Sharpe, Watt and Roberts JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

D.L.T.

Appellant

Yoni Rahamim, for the appellant

Kevin Rawluk, for the respondent

Heard and released orally: December 22, 2017

On appeal from the conviction entered on September 26,
    2014 by Justice J.D. Evans of the Ontario Court of Justice

REASONS FOR DECISION

[1]

The appellant appeals from his convictions for sexual assault, sexual
    interference and unlawful confinement against his daughter when she was under
    16 years of age. The sole ground of appeal is that the trial judge gave
    insufficient reasons to permit meaningful appellate review.

[2]

We do not agree that the trial judges reasons were insufficient. While
    the reasons were brief, it is clear from his reasons why the trial judge
    reached his decision.

[3]

The outcome at trial turned on the credibility of the witnesses and the reliability
    of their evidence. The trial judge reviewed the evidence of all of the
    witnesses.

[4]

With respect to the complainant, the trial judge gave several cogent
    reasons why he accepted her evidence.

[5]

The inconsistencies in the complainants testimony about time, frequency
    and location of the previous historical sexual assaults, which the appellant
    highlights, are peripheral to the events of April 16, 2013, which form the
    basis for the charges, and do not disturb the trial judges conclusion that the
    complainant remained consistent throughout her testimony. As he was entitled to
    do, the trial judge found that the complainant was unshaken in her evidence
    concerning the offences that occurred on April 16, 2013 when the appellant
    confined her in C.P.s bedroom. It was open to the trial judge to find that the
    complainants evidence was reliable about events which occurred less than a
    month before she gave her first statement to police and just over a year before
    she testified at trial.

[6]

The appellant also submits that the trial judge failed to give effect to
    the animus that the complainant felt towards her stepmother, Ms. P., which he
    says materially affected the credibility and reliability of the complainants
    allegations against her father. We disagree. The trial judge was alive to the
    complainants animosity towards her stepmother but also noted, correctly, that
    she appeared to have no animus towards her father. It does not logically much
    less automatically follow that the complainant would fabricate allegations
    against her father because she disliked her stepmother.

[7]

After correctly applying the analysis from
R. v. W.(D.),
[
1991
]
1
    S.C.R. 742,
to the evidence of the appellant and defence witnesses,
    the trial judge indicated why he did not accept the appellants denial of the
    offences and why the defence evidence did not leave him with a reasonable
    doubt. In particular, the trial judge found that the appellants evidence was
    contradicted in material respects by the evidence of Ms. P., including the very
    significant fact that there was a lock on the bedroom door, which was a critical
    part of the index offences.

[8]

We see no error in the trial judges analysis or findings.

[9]

Accordingly, the appeal is dismissed.

Robert J. Sharpe
    J.A.

David Watt J.A.

L.B. Roberts
    J.A.


